Citation Nr: 0730614	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include neuropathy to the upper extremities.    

2.  Entitlement to service connection for a lumbar spine 
condition, to include neuropathy to the lower extremities.        


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
October 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran and his spouse 
testified at a Board videoconference hearing in June 2007.  

Initially, the RO and the veteran phrased the issue on appeal 
as service connection for paralysis from the neck down.  
However, after concurring with the veteran and his 
representative at the June 2007 videoconference hearing, the 
undersigned recharacterized the issue as service connection 
for a "back" disorder, to include radiculopathy of the 
upper and lower extremities.  After a further review of the 
evidence and statements in the claims folder, the Board has 
recharacterized the back disorder claim into the two issues 
currently on appeal - service connection for lumbar spine and 
cervical spine conditions.   

At the hearing, the veteran was given 60 days to submit 
additional evidence.  Subsequently, the veteran submitted an 
additional personal statement in August 2007, within 60 days 
of the hearing, accompanied with a waiver of initial RO 
consideration.  The Board accepts this statement for 
inclusion in the record and consideration by the Board at 
this time.  See generally 38 C.F.R. §§ 20.800, 20.1304 
(2007).

Finally, based on this August 2007 statement by the veteran, 
it appears the veteran may be raising an additional issue of 
service connection for post-traumatic stress disorder (PTSD), 
though this is unclear.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claim.  The 
RO should request the veteran to clearly indicate what 
additional claim, if any, he wishes to pursue.  The RO should 
then take appropriate action to adjudicate this issue, if 
any.  In any event, no other issue is before the Board at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of both service connection 
claims, the Board finds that additional development is 
required.

According to the veteran's statements to the June 2002 VA 
examiner and to one of the July 2002 VA examiners, the 
veteran indicated that he was in receipt of Social Security 
Administration and workers compensation benefits from 1982 to 
the late 1990s for various disabilities, to include his 
chronic neck and back problems.  Records associated with 
these claims are not associated with the claims folder, and 
would be relevant to the current inquiry before the Board, as 
they may shed more light on the etiology of his disorders.  
  
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Although disability determinations by the Social Security 
Administration are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  

Thus, a remand is in order to secure these records, in 
addition to any workers compensation records that the veteran 
adequately identifies.  See 38 U.S.C.A. § 5103A(b) (VA is 
required to make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain).    

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the Social 
Security Administration records 
associated with the veteran's 
disability claim.  It should request 
copies of any disability determination 
and associated medical records, if any.  
If no records are available, a response 
to that effect must be associated with 
the claims folder.

2.	The RO should attempt to secure workers 
compensation records in connection with 
a possible workers compensation claim 
filed in the early 1980s.  The veteran 
must adequately identify the source of 
these records (i.e., which workers 
compensation office handled the claim), 
in order for the RO to make reasonable 
efforts to obtain them.  The veteran 
should contact the RO direct with this 
information, as soon as possible.

3.	After completing this additional 
development, the RO should readjudicate 
the issues on appeal, considering any new 
evidence secured.  If either disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



